IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

                  IN AND FOR NEW CASTLE COUNTY

                                      )
WILLIAM C. BOSICK                     )
                                      )
                   Petitioner         )     C.A. No. N14X-05-017
      v.                              )
                                      )
STATE OF DELAWARE                     )
                                      )
                   Respondent         )


                         Submitted: October 29, 2014
                         Decided: November 5, 2014

   On Petitioner’s Request for Reconsideration of Petition for Expungement.
                                  DENIED.


                                  ORDER
William C. Bosick, Newark, Delaware, pro se

Brenna A. Dolphin, Esquire, Deputy Attorney General, Department of Justice,
Wilmington, Delaware, Attorney for the State


COOCH, R.J.

      This 5th day of November 2014, upon consideration of Defendant’s
Request for Reconsideration of Petition for Expungement, it appears to the
Court that:

      1.    Defendant was arrested in 1995 and convicted of two felonies
            which have since been pardoned by the Governor.
       2.      Pursuant to Delaware statute, this Court cannot grant the
               expungement of felony convictions, no matter whether the felony
               convictions were later pardoned by the Governor. 1

Therefore, Defendant’s Request for Reconsideration of Petition for
Expungement is DENIED.


       IT IS SO ORDERED.

                                                              ______________________
                                                               Richard R. Cooch, R.J.

cc:    Prothonotary
       Brenna A. Dolphin, Esquire
       William C. Bosick




1
 See 11 Del. C. § 4375 (allowing Court to expunge certain pardoned misdemeanor
convictions and other violations). Notably, § 4375 does not extend the Court’s discretion to
pardoned felony convictions.

                                              2